FINANCIAL COMMUNICATIONS CONSULTING AGREEMENT




This consulting agreement ("Agreement"), effective as of August 17, 2010 (the
“Effective Date”), is entered by and between Tactical Air Defense Services, Inc.
a Nevada corporation ("the Company or “Company") and Wall Street Resources,
Inc., a Florida corporation ("Consultant").


RECITALS


WHEREAS, the Company is a public company with its shares of common stock trading
under the symbol “TADF” on the OTCBB exchange in the United States; and


WHEREAS, Consultant has experience in the area of security analysis, corporate
finance, investor communications; and


WHEREAS, the Company desires to engage the services of Consultant to provide
investor relations services and communications with existing shareholders,
brokers, dealers and other investment professionals, as to the Company's current
and proposed activities;


NOW THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein set forth, and intending to be legally bound, the Company and
Consultant agree as follows:


1.  
Term of Consultancy.   The Company engages Consultant to act in a consulting
capacity to the Company, and Consultant agrees to provide services to the
Company commencing on the date first set forth above and ending August 16, 2011.
Notwithstanding the above, the Company may terminate the Agreement with 30 day
written notice.



2.  
Duties of Consultant.  The Consultant will generally provide the following
consulting services (the “Services”) during the term of this Agreement:



a)  
Include a write up of the Company in 12 monthly newsletters;



b)  
Include a write up of the Company in 260 daily newsletters;



c)  
Featured the Company on WSR’s website with dedicated landing page;



d)  
Create and maintain a 2 page fact sheet and corporate profile;



e)  
Edit and submit press releases (an average of one per month included in price).



f)  
Manage all incoming investor calls and emails.



g)  
Set up and manage a fully automated IR tool suite that mirrors the Company’s
website, automatically populates with new press releases and SEC filings,
provides fully functional contact management system and email alerts
platform.  Note: The Company must engage Equisolve, LLC or equivalent platform
for Consultant to fulfill this portion on the agreement.



3.  
Allocation of Time and Energies.  The Consultant will perform the Services in a
professional manner in accordance with accepted industry standards and in
compliance with applicable securities laws and regulations. Although no specific
hours-per-day requirement will be required, the parties acknowledge and agree
that a disproportionately large amount of the effort to be extended and the
costs to be incurred by the Consultant, and the benefits to be received by the
Company, are to be expected to occur upon and shortly after, and in any event,
within two months of the effectiveness of this Agreement.  It is explicitly
understood that Consultant's performance of its duties hereunder will in no way
be measured by the price of the Company's common stock, nor the trading volume
of the Company's common stock. It is understood that the Company is entering
into this Agreement with the understanding that Gerald N. Kieft will be the
principal of Consultant during the entire term of this Agreement.



4. Remuneration.


a.  
For undertaking this engagement and for other good and valuable consideration,
the Company agrees to issue and deliver to the Consultant the "Commencement
Bonus", payable in the form of 6,000,000 shares of the Company's 144 restricted
common Stock ("Common Stock"). The Company also agrees to pay Consultant a
retainer of $3,500 per month in cash beginning in month four of the Agreement.
The Commencement Bonus shall be issued to the Consultant immediately following
execution of this Agreement and shall, when issued to the Consultant, be fully
paid and non-assessable. The monthly retainer shall be paid to the Consultant in
monthly installments due on each 30-day anniversary of the Effective Date with
the first payment due on November 17, 2010.  The Company also agrees to hire a
third party vendor selected by the Consultant for $500 in cash per month to
implement an IR suite that mirrors the Company’s website immediately following
execution of this Agreement.  The Company understands and agrees that Consultant
has forgone significant opportunities to accept this engagement and the Company
derives substantial benefit from the execution of this Agreement and the ability
to establish its relationship with Consultant. The shares of Common Stock issued
as a Commencement Bonus, therefore, constitute payment for Consultant's
agreement to consult with the Company and are a nonrefundable and non-ratable
retainer. Such Shares are not a prepayment for future services. If the Company
attempts to terminate this Agreement prior to the expiration of its term for any
reason whatsoever, it is agreed and understood that Consultant will not be
requested or demanded by the Company to return any of the Shares paid to it
hereunder.



b.  
Consultant acknowledges that the shares of restricted Common Stock to be issued
pursuant to this Agreement (collectively, the "Shares") have not been registered
under the Securities Act of 1933 and accordingly are "restricted securities"
within the meaning of Rule 144 of the Act. As such, the shares may not be resold
or transferred unless the Company has received an opinion of counsel reasonably
satisfactory to the Company that such a resale or transfer is exempt from the
registration requirements of Rule 144 of the Act.



5.  
Expenses.  Consultant agrees to pay for all its expenses (phone, labor, etc.),
other than extraordinary items for which the Company will reimburse
Consultant.  Such extraordinary items include travel and entertainment required
by/or specifically requested by the Company, luncheons or dinners for large
groups of investment professionals, mass faxing to a sizable percentage of the
Company's constituents, investor conference calls, print advertisements in
publications, and like expenses, expenses which shall be approved by the Company
prior to its incurring an obligation for reimbursement.   Company is also
responsible for direct costs relating the production and mailing of investor
relations kits.



6.  
Indemnification.



a.  
The Company agrees to indemnify and hold harmless Consultant, its officers,
directors, employees, affiliates and agents harmless from and against any and
all losses, claims, damages and liabilities, related to or arising out of any
breach by the Company of its obligations under this Agreement and/or the
Company’s actions in connection with the transactions and/or activities
contemplated herein.



b.  
Consultant agrees to indemnify and hold harmless Company, its officers,
directors, employees, affiliates and agents harmless from and against any and
all losses, claims, damages and liabilities, related to or arising out of any
breach by Consultant of its obligations under this Agreement and/or the
Consultant’s actions in connection with the transactions and/or activities
contemplated herein.



7.  
Representations. The Company warrants and represents that all oral
communications, written documents or materials furnished to Consultant are
accurate, and the Consultant warrants and represents that all communications by
Consultant with the public, with respect to the financial affairs, operations,
profitability and strategic planning of the Company, will be in accordance with
information provided to it by the Company. The Consultant may rely upon the
accuracy of the information provided by the Company without independent
investigation. Consultant represents that it is not required to maintain any
licenses and registrations under federal or any state regulations necessary to
perform the Services set forth herein. Consultant acknowledges that to the best
of its knowledge, the performance of the Services will not violate any rule or
provision of any regulatory agency having jurisdiction over Consultant.
Consultant acknowledges that to the best of its knowledge, Consultant and its
officers and directors are not the subject of any investigation, claim, decree
or judgment involving any violation of the SEC or securities law. The Company
acknowledges that to the best of its knowledge that it has not violated any rule
or provision of any regulatory agency having jurisdiction over the Company. The
Company also acknowledges that, to the best of its knowledge, the Company is not
the subject of any investigation, claim, decree or judgment involving any
violation of the SEC or securities laws.



8.  
Status as Independent Contractor. Consultant’s engagement pursuant to this
Agreement shall be as independent contractor, and not as employee, officer or
other agent of the Company. Neither party to this Agreement shall represent or
hold itself out to be the employer or employee of the other. Consultant further
acknowledges the consideration provided hereinabove is a gross amount of
consideration and that the Company will not withhold from such consideration any
amounts as to income taxes, social security payments or any other payroll taxes.
All such income taxes and other such payment shall be made or provided for by
Consultant and the Company shall have no responsibility or duties regarding such
matters. Neither the Company nor the Consultant possesses the authority to bind
each other in any agreements, without the express written consent of the entity
to be bound.



9.  
Attorneys' Fees.  If any legal action(s) or any arbitration or other
proceeding(s) is brought for the enforcement or interruption of the Agreement,
or because of alleged dispute, breach, default or misrepresentation in
connection with or related to this Agreement, the successful or prevailing party
shall be entitled to recover reasonable attorney's' fees and other costs in
connection with that action(s) or proceeding(s), in addition to any other relief
to which they may be entitled.



10.  
Waiver.  The waiver by either party of a breach of any provision of this
agreement by the other party shall not operate or be construed as a waiver of
any subsequent breach by such other party.



11.  
Notices.  All notices, requests, and other communications hereunder shall be
deemed to be duly given if sent by U.S. mail, postage prepaid, addressed to the
other party at the address set forth herein below:



Tactical Air Defense Services,
Inc.                                                                                     Wall
Street Resources, Inc.
123 West Nye Lane, Suite
517                                                                                     3557
SW Corporate Parkway
Carson City, Nevada 89706
Palm City, FL 34990

Either party may change address, to which notices for it shall be addressed by
providing notice of such change to the other party, in the manner set forth in
this paragraph.


12.  
Choice of Law, Jurisdiction and Venue.  This Agreement shall be governed by,
construed and enforced in accordance with the internal laws of the State of
Florida, without giving effect to its conflict of laws or choice of law
principles.



13.  
Arbitration.  Any controversy or claim arising out of or relating to this
Agreement, or the alleged breach thereof, or relating to Consultant's activities
or remuneration under this Agreement, shall be settled by binding arbitration in
West Palm Beach, Florida in accordance with the applicable rules of the American
Arbitration Association, and judgment on the award rendered by the arbitrator(s)
shall be binding on the parties and may be entered in any court having
jurisdiction.



14.  
Complete Agreement. This Agreement contains the entire agreement of the parties
relating to the subject matter hereof. This Agreement and its terms may not be
changed orally, but only by an agreement in writing signed by the party against
whom enforcement of any waiver, change, modification, extension or discharge is
sought.


 


AGREED TO:


"The Company"
Tactical Air Defense Services, Inc.

123 West Nye Lane
Suite 517
Carson City, Nevada 89706

 


Dated: August 17, 2010                                                      By:
___________________________
Alexis Korybut
Chief Executive Officer
and Its Duly Authorized Officer






"Consultant"
Wall Street Resources, Inc.

3557 SW Corporate Parkway
Palm City, FL 34990

 


Dated:
_______________                                                                By:
____________________________
Gerald N. Kieft
President
and Its Duly Authorized Offi
